DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 to 7, 11 to 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenship et al. (US 2019/0007923 A1) hereinafter Blankenship.

Regarding claims 1, 7, and 19 – Blankenship discloses transmitting, by a user equipment, a first transmission to a network node; and indicating at least one type of the user equipment, wherein the indicating comprises at least one of transmitting the first transmission on a frequency resource that has been modified in frequency domain from an allocated frequency resource by a shifting factor, or transmitting the first transmission on the allocated frequency resource and power scaling at least one resource element of the allocated resource, refer to Figures 5 to 7, and paragraphs [0070], [0071], [0076], [0078], [0079], [0086], [0092], [0093], [0094], [0106] to [0108], [0110], [0151], [0157].
Regarding claims 5 and 11 – Blankenship discloses transmitting the at least one resource element using zero-power or using a transmit power that is scaled from a current transmit power, refer to Figure 7 and paragraphs [0106] to [0108].
Regarding claims 6 and 12 – Blankenship discloses a frequency resource that has been shifted up or down from the allocated frequency resource, refer to Figures 6, 8 and paragraphs [0079], [0086], [0091] to [0094], [0097].
Regarding claim 13 – Blankenship discloses the type of the apparatus comprises at least one of a coverage enhanced user equipment that supports type A Msg3 repetitions or a reduced capability user equipment, refer to Figure 5 and paragraphs [0070], [0108], [0128].
Regarding claim 15 – Blankenship discloses one or multiple of subcarriers; or a fraction of the subcarrier spacing, refer to Figure 6 and paragraphs [0102] to [0106].
Regarding claim 16 – Blankenship discloses specified hard-coded, calculated as a function of subcarrier spacing, or selected from a list of shifting factors received by the apparatus via broadcast higher-layer signaling, refer to Figure 7 and paragraphs [0106] to [0108].
Regarding claim 17 – Blankenship discloses the frequency resource is shifted by at least one of adding or subtracting in frequency-domain the allocated resource by the shifting factor, refer to Figure 7 and paragraphs [0106] to [0108], [0128].
Regarding claim 18 – Blankenship discloses information on whether the frequency resource should be shifted by adding or subtracting or whether the user equipment may select either adding or subtracting or information on which UE type is associated with frequency resource shifted by adding or subtracting, refer to Figures 6, 8 and paragraphs [0079], [0086], [0091] to [0094], [0097].
Allowable Subject Matter

Claims 2-4, 8-10, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fröberg Olsson et al. (US 2021/0306121 A1) discloses contiguous UL frequency resource allocation to a group of wireless devices.
Yin (US 2016/0044606 A1) discloses systems and methods for dual-connectivity operation..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
11 October 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465